Per Curiam.
The record in this court consists of the following:
A transcript from the lower court over the clerk’s certificate, filed in the lower court March 23,1927, and in this court March 24,1927, which transcript sets out a petition to set aside the probate of a will and be allowed to contest the will, filed in the lower court March 18, 1925; a notice of appeal from that to this court, filed April 1, 1926, purporting to appeal from a judgment entered in the lower court on March 27, 1926; a bond on appeal, filed April 1, 1926; a statement of facts, filed in the lower court March 22, 1926, and in this court June 1, 1927.
The transcript contains no record of any judgment or order appealed from. The notice of appeal *565set out is from a purported judgment of March 27, 1926. The appeal was not perfected and the record sent up within four months after the appeal was taken, as required by Rem. Comp. Stat., § 1729, [P. C. §7305].
This court, therefore, has not acquired and has no jurisdiction of the appeal. It is therefore, of our own motion, dismissed.